                                                                                                    ~/
 1
2
                                                                                                    J
 3                                                                                                  }
                                                                  c~~ -         _    - - ~~•'1~~'
                                                                                             T;
4                                                           e

 5
                                                                            JUN ~ ~ 2n"`~
6
                                                                _._._..._           W"
 7
 8                           UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                      Case No.: ~C ~ l'R-28~ ~I~-
11
                           Plaintiff,                ORDER OF DETENTION PENDING
12                                                   FURTHER REVOCATION
                   v.                                PROCEEDINGS
13                                                    FED. R. CRIM. P. 32.1(a)(6); 18
      ,~}~ ~y ~iy.~c~3t~ ~ t t-fi                      .S.C. § 3143(a)(1))
14
                           Defendant.
15~
16          The defendant having been arrested in th4s District pursuant to a warrant
17 issued by the United States District Court for the ~~~~'~-                        District of

18    ~t~-o~~ R- for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court fords that:
22 A.(         The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            .~ information in the Pretrial Services Report and Recommendation
              (
26            .~ information in the violation petition and reports)
              (
27             O        the defendant's nonobjection to detention at this time
28            ()        other:


                                                 1
1            and/ or
2 B.(,       The defendant has not met his/her burden of establishing by clear and
3            convincing evidence that he/she is not likely to pose a danger to the safety
4            of any other person or the community if released under 18 U.S.C.
5            § 3142(b) or (c). This finding is based on the following:
6           (~ information in the Pretrial Services Report and Recommendation
7           (n,~information in the violation petition and reports)
8           () the defendant's nonobjection to detention at this time
9            O     other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: (o ~ ~~— I ~9                           ~~--v~—.~r~
15                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
